Citation Nr: 1723845	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for joint pain, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from June 2004 to June 2005, and is a recipient of the Combat Action Ribbon. 
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim for service connection for degenerative arthritis, claimed as a joint condition, service connection for an upper and lower back (spine) condition, and an increased rating for posttraumatic stress disorder (PTSD).  In October 2009, the Veteran filed a notice of disagreement (NOD).  In April 2010, the Veteran perfected an appeal to the Board (via a VA Form 9), where he requested to appeal the claim for an increased rating for PTSD and the claim for entitlement to service connection for a joint condition.  

In September 2013, the claims were remanded for further development.

In May 2016, the Board granted an increased rating for PTSD and remanded the claim for entitlement to service connection for a joint condition for further development.  


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's joint pain is due to a medically unexplained chronic multisymptom illness, which manifested to a compensable degree. 


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for joint pain due to a medically unexplained chronic multisymptom illness, are met.  38 U.S.C.A. §§ 1110, 1117, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claim for entitlement to service connection for joint pain, the Board will not discuss further whether those duties have been accomplished.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 1117 (a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 16, 2012, VA extended the presumptive period in 38 C.F.R. § 3.317 (a)(1)(i) through December 31, 2021 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 81 Fed. Reg. 71382 (Oct. 17, 2016).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317 (a)(ii). 

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317 (a)(2).

Because the Veteran served in the Southwest Asia Theater of operations from June 28, 2004 to April 2, 2005, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  It must now be determined whether the Veteran's joint pain is associated with an undiagnosed illness or medically unexplained chronic multisymptom illness other qualifying chronic disability that became manifest either during the Veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service. 

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran has consistently indicated that he has point pain of multiple joints.  Joint pain is specifically listed as a sign or symptom of undiagnosed illness and medical unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(b)(5).  As shown below, the Veteran has been diagnosed with disabilities specific to individual joints, such as arthritis, as well as disabilities affecting multiple joints, such as myofascial pain syndrome.  The Board will therefore focus its analysis on whether the Veteran has a medically unexplained chronic multisymptom illness, which is defined as "a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormality."  38 C.F.R. § 3.317(a)(2)(ii).

Service treatment records (STRs) document a May 2004 pre-deployment survey which did not reveal any complaints of joint pain.  Service treatment records do not show treatment or a diagnosis for any joint pain or condition.  In 2004, the Veteran was involved in a motor vehicle accident where a five ton vehicle flipped over, however no injuries were documented.  A January 2005 physical activity risk factor questionnaire revealed that the Veteran did not feel any pain in his arms during physical activity.  The questionnaire further revealed that he had no lower leg swelling of both legs, and no bone, joint, or muscle problem that would have prevented him from doing physical activity of any kind.  His May 2005 report of medical examination revealed normal clinical evaluations for the Veteran's upper extremities, lower extremities (except feet), and normal spine, other musculoskeletal.  An abnormal clinical evaluation was noted for his feet, as the examiner noted pes planus that was mild and asymptomatic.  In the May 2005 report of medical history, the Veteran noted that he did not have painful shoulders, elbows, or wrists; no recurrent back pain or any back problem; and no arthritis, rheumatism, or bursitis.  

Medical treatment records from 2013 revealed assessments of segmental dysfunction in the cervical spine; segmental dysfunction of the thoracic spine; segmental dysfunction, degenerative disc disease, degenerative joint disease, and muscle spasm of the lumbar spine; internal derangement of the shoulder, medial collateral ligament (MCL) irritation of the elbow; chondromalacia patella of the knee; and plantar fasciitis of the feet.  The Veteran reported neck pain, low back pain, shoulder pain, elbow pain, right knee pain, and bilateral foot pain which began as early as February 2009.  An x-ray impression was conducted in June 2009, which revealed minimal early degenerative beaking about the anterosuperior margin of L1 in the lumbar spine.  In October 2012, x-ray imaging of the bilateral foot, left shoulder, and left elbow revealed no significant abnormalities.  An x-ray impression was conducted in November 2012 for the cervical spine which revealed mild straightening of the cervical lordosis with preserved alignment; disc space heights; and vertebral body heights maintained throughout.  Lateral masses of C1 aligned well with C2, and prevertebral soft tissues were nondisplaced.  

In December 2013, the Veteran underwent a VA examination for hand and finger conditions where x-rays revealed a diagnosis of minimal degenerative arthritis in his right second metacarpophalangeal joint (MCP).  The examiner found no acute fracture or subluxation in the Veteran's bilateral hands.  The examiner noted a slight expansion of the head of the second right metacarpal with a three millimeter cystic lesion in the head, which he stated had the appearance of remote healed fracture deformity with secondary degenerative changes.  There were minimal degenerative changes with joint space narrowing at the second right MCP noted-the remainder joint spaces were preserved.  The examiner stated that bony mineralization was normal, there was no periosteal reaction, and the Veteran's soft tissues were unremarkable.  The examiner opined that the minimal degenerative arthritis was not disabling, and that it was not at least as likely as not that the Veteran's hand condition was related to active military service.  The examiner based this opinion on a review of the STR's which revealed no evaluation or treatment for hand complaints during active service, and his examination.  

During the examination, the Veteran reported stiffness in his hands, typically after prolonged use of the hands.  He also noted diffuse swelling of both hands that lasted approximately one hour after prolonged use.  He reported that his symptoms began in approximately 2009 and has progressed.  The Veteran stated that he did not recall a specific precipitating event during service regarding the symptoms of his hands.  He stated that he had intermittent paresthesia over the dorsal and palmar surfaces of both of his hands.  He noted a decrease in range of motion of his hands and decreased grip strength when they were swollen, but the symptoms then subsided.  

In December 2013, the Veteran underwent a VA examination for his hips where x-ray imaging studies revealed minimal degenerative arthritic changes (spurring) at the acetabulum bilaterally and he was diagnosed with minimal degenerative hip arthritis.  The examiner did not find acute fracture or dislocation; his joints were symmetric; bony mineralization was normal; there was no periosteal reaction or aggressive osseous lesion; his pubic symphysis was intact; minimal spurring from the superior lateral acetabulum bilaterally; bilateral hip joint space was preserved; unremarkable soft tissues; and likely phlebolith left hemipelvis.   The examiner opined that it was not at least as likely as not that the Veteran's hip condition was related to military service; based on a review of the STRs which revealed no documentation of evaluation or treatment for hip pain during active service.  The examiner further found that the minimal degenerative hip arthritis was not disabling.  

During the examination, the Veteran reported pain in the lateral aspect of his right hip which he described as deep and achy that was brought on by walking.  He stated that the pain began in 2009 without any specific injury.  He did not seek medical attention for the hip pain during service, and a review of the STRs did not reveal any evaluation or treatment for hip pain.  

In December 2013, the Veteran underwent a VA examination for knee and lower leg conditions where no significant abnormalities were noted.  Imaging studies of the right knee were performed and there was no degenerative or traumatic arthritis documented.  Views of the right knee showed no evidence of acute bony fracture or dislocation.  The articular surfaces were smooth; there were no joint calcifications, no significant joint effusion; and no foreign body, or tumor mass seen.  There were no radiographic findings of osteoarthritis.  The examiner opined that it was not at least as likely as not that his knee condition was related to military service as a review of the STRs and his medical records did not document a diagnosis of a specific knee condition, nor linked his symptoms to his military service.  

During the examination, the Veteran reported constant pain in his right knee.  He specifically noted soreness just above the patella and pain in the lateral aspect of the knee.  He denied swelling, but stated that the knee felt warm constantly.  He reported that his knee gave way, sometimes, and he stumbled when he walked at times.  He noted some disequilibrium and some loss of range of motion.  He did not recall any specific injury during service, or any evaluation for knee pain.  

In December 2013, the Veteran underwent a VA examination for his neck (cervical spine) where he was diagnosed with myofascial pain syndrome.  On examination, there was tenderness to palpation of the entire cervical spine, right paraspinal and left paraspinal muscles, and bilateral superior trapezius muscles.  The examiner found mild straightening of the cervical lordosis with preserved alignment.  Disc space heights and vertebral body heights were maintained throughout.  Lateral masses of C1 aligned well with C2.  Prevertebral soft tissues were nondisplaced.  A final impression was noted to be a normal cervical spine.  Radiographic and imaging studies were negative for arthritis.  The examiner found that the Veteran had symptoms and findings on examination of myofascial pain syndrome involving the cervical spine. The examiner opined that due to the paucity of documentation, it was impossible to link his current symptoms to any event during active service.  Therefore, he found that it was not at least as likely as not that the cervical spine condition was related to military service.  

During the examination, the Veteran reported pain in the cervical spine which he attributed in part to his range of motion in his shoulders.  He described the pain as a shooting sensation which, at times, exacerbated by the range of motion of the cervical spine and range of motion of the shoulders.  The Veteran reported that he was involved in a rollover motor vehicle accident while in active service which resulted in generalized body pain and stiffness, but did not recall a specific injury otherwise.  He reported that the neck pain persisted and was constant.  He also reported morning stiffness in the cervical spine.  

In December 2013, the Veteran underwent a VA examination for his back (thoracolumbar spine) where he was diagnosed with myofascial pain syndrome.  On examination, the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was tenderness to palpation over the lumbosacral spine and paraspinal musculature bilaterally.  Imaging studies of the thoracolumbar spine was performed and arthritis was documented.  The lumbar spine revealed impressions of minimal early degenerative beaking about the anterosuperior margin of L1.  The lumbar spine was otherwise entirely normal.  Anteroposterior and lateral views of the lumbar spine showed normal alignment.  Vertebral bodies and disc interspaces were normal in height.  There was a tiny amount of degenerative beaking about the anterosuperior margin of the L1 vertebrae.  His pedicles were intact, no destructive bony process was seen, and the sacrum appeared unremarkable.  The examiner opined that the very minimal findings on the radiographic studies were unlikely to be the source of the Veteran's lumbar spine pain.  The examiner found that he had typical findings on examination of myofascial pain, and while he had some symptoms of radiculopathy, there were no confirmatory findings on examination.  There was no documentation in the STRs of evaluation or treatment for lumbosacral spine pain during service, and no documentation of ongoing treatment since leaving service.  The examiner concluded that it was not at least as likely as not the Veteran's lumbar spine condition was related to service.  

During the examination, the Veteran reported pain in the low back, associated with stiffness.  He described the pain as deep and sharp, and localized primarily in coccyx and buttock areas.  He reported the pain as fairly constant, but exacerbated by bending and extension of the spine.  He also noted some decreased range of motion in his lumbar spine.  

On the December 2013 VA examination, the examiner indicated that the very minimal findings on the radiographic studies are unlikely to be the source of the Veteran's lumbar spine pain.  Although imaging studies of the thoracolumbar spine revealed arthritis, the examiner found that the lumbar spine was otherwise entirely normal.  The examiner found that the Veteran's cervical spine was normal and diagnosed him with myofascial pain syndrome involving the cervical spine. The examiner found minimal degenerative arthritic changes in the Veteran's right hand (MCP joint), which was determined not to be disabling.  The examiner found minimal degenerative arthritic changes (spurring) bilaterally for the Veteran's hip which he classified as a "minor abnormality" and found not to be disabling.  The examiner did not find any knee and/or lower leg condition, and no significant abnormalities.  The examiner opined that based on the STR's and medical history that showed no treatment or evaluation for his hips, knees, neck, and back, it was not at least as likely as not that the Veteran's joint condition was related to military service.  

In February 2017 the Veteran underwent a VA examination for his back (thoracolumbar spine) where the examiner noted a diagnosis of lumbosacral strain.  The examiner opined that the Veteran's stiffness and pain in hands, back, neck, hips, and knees all resulted from a complex interplay of multiple factors, including joint integrity, genetic predisposition, local inflammation, mechanical forces, and cellular and biochemical processes.  The examiner found that none of the Veteran's complaints were due to environmental hazards such as dust, oil well fires, pesticides, infectious disease, inhalation of solvents, fuel fumes or ultra-fine-grain sand, or administration of vaccines.  For that reason, the examiner found that the diagnoses were unrelated to exposure to environmental hazards experienced during the Gulf war.  The examiner further explained that according to studies done by the Institute of Medicine, the available medical studies are of insufficient quality, validity, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association between musculoskeletal conditions and deployment to the Gulf war.  

In February 2017, the Veteran underwent a hand and finger VA examination where he was diagnosed with arthritis, degenerative bilaterally confirmed by abnormal findings on imaging studies.  There was no acute fracture or subluxation found bilaterally.  There was slight expansion of the head of the second right metacarpal with a 3 millimeter cystic lesion on the head that had the appearance of remote healed fracture deformity with secondary degenerative changes.  There were minimal degenerative changes with joint space narrowing at the second right metacarpophalangeal joint.  The remainder joint spaces were preserved, bony mineralization was normal, no periosteal reaction was noted, and soft tissues were noted as unremarkable.  The Veteran reported stiffness in his hands and diffused swelling of both hands that lasted approximately one hour after prolonged use.  The examiner found that none of the Veteran's complaints were due to environmental hazards such as dust, oil well fires, pesticides, infectious disease, inhalation of solvents, fuel fumes or ultra-fine-grain sand, or administration of vaccines.  For that reason, the examiner found that the diagnoses were unrelated to exposure to environmental hazards experienced during the Gulf war.  The examiner further explained that according to studies done by the Institute of Medicine, the available medical studies are of insufficient quality, validity, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association between musculoskeletal conditions and deployment to the Gulf war.

The Veteran underwent a VA examination in February 2017 for hip and thigh conditions where he was diagnosed with osteoarthritis in his hip, bilaterally, as found on the imaging study results.  There was no acute fracture or dislocation; the sacroiliac joints were symmetric; bony mineralization was normal; no periosteal reaction or aggressive osseous lesion; his pubic symphysis was intact; there was minimal spurring from the superior lateral acetabulum bilaterally; the bilateral hip joint space was preserved; there was unremarkable soft tissues; and there was likely phlebolith in the left hemipelvis.  The examiner found that none of the Veteran's complaints were due to environmental hazards such as dust, oil well fires, pesticides, infectious disease, inhalation of solvents, fuel fumes or ultra-fine-grain sand, or administration of vaccines.  For that reason, the examiner found that the diagnoses were unrelated to exposure to environmental hazards experienced during the Gulf war.  The examiner further explained that according to studies done by the Institute of Medicine, the available medical studies are of insufficient quality, validity, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association between musculoskeletal conditions and deployment to the Gulf war.

In February 2017, the Veteran underwent a VA examination for his knee and lower leg conditions where a diagnosis of patellofemoral pain syndrome bilaterally.  Imaging studies were conducted and did not reveal any degenerative or traumatic arthritis.  Views of the right knee showed no evidence of acute bony fracture or dislocation.  The articular surfaces were smooth, and there were no free joint calcifications, foreign body, or tumor mass.  A significant joint effusion was not evident.  No significant abnormalities were noted in the right knee.  The examiner found that there were no radiographic findings of osteoarthritis.  After a review of his history and medical records, the examiner found no documentation available to establish a diagnosis of a specific knee condition or to link his current symptoms to his military service.  Therefore, he found it was not at least as likely as not that his knee condition was related to military service.  

In February 2017, the Veteran underwent a VA examination for his neck (cervical spine) conditions where a diagnosis of myofascial pain was noted.  Imaging studies of the cervical spine was performed and no arthritis was documented.  Radiology reports revealed mild straightening of the cervical lordosis with preserved alignment; disc space heights and vertebral body heights were maintained throughout; lateral masses of C1 aligned well with C2; and prevertebral soft tissues were nondisplaced.  The impression was noted as normal cervical spine.  The examiner found that the Veteran had findings on examination of myofascial pain syndrome involving the cervical spine.  Due to the paucity of documentation, the examiner found that it was impossible to link his symptoms to any event during active service.  Therefore, the examiner found that it was not at least as likely as not that the cervical spine condition was related to military service. 

The Veteran was afforded another VA examination in February 2017 to address whether the Veteran has a more generalized pain disorder that was not already accounted for by his service-connected disabilities or diagnoses.  At the time of the examination, the Veteran was diagnosed with lumbosacral strain; arthritis in bilateral hands; osteoarthritis in his hip, bilaterally; patellofemoral pain syndrome in his knees; bilaterally; and myofascial pain in his cervical neck.  The examiner opined that the Veteran's stiffness and pain in hands, back, neck, hips, and knees all resulted from a complex interplay of multiple factors, including joint integrity, genetic predisposition, local inflammation, mechanical forces, and cellular and biochemical processes.  The examiner found that none of the Veteran's complaints were due to environmental hazards such as dust, oil well fires, pesticides, infectious disease, inhalation of solvents, fuel fumes or ultra-fine-grain sand, or administration of vaccines.  For that reason, the examiner found that the diagnoses were unrelated to exposure to environmental hazards experienced during the Gulf war.  The examiner further explained that according to studies done by the Institute of Medicine, the available medical studies are of insufficient quality, validity, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association between musculoskeletal conditions and deployment to the Gulf war.

In March 2017, the Veteran underwent a VA examination for fibromyalgia.  The examiner opined that the Veteran did not meet the diagnostic criteria sufficient to establish a diagnosis of fibromyalgia.  The examiner found that the history and physical examination were not consistent with fibromyalgia.  The examiner noted that there was no tenderness on palpation of at least 11 out of the 18 tender points important for the diagnosis of fibromyalgia.  The examiner concluded that it was less likely than not that the Veteran had fibromyalgia.

In March 2017, the Veteran underwent a Gulf War General Medical Examination.  The examiner noted that from the conditions identified there were no diagnosed illness for which no etiology was established.  A physical examination was noted as normal.  

Based on the evidence above, the Board finds that service connection for joint pain due to medically unexplained chronic multisymptom illness, is warranted.  

The Veteran complains of pain in his joints to include his hips, knees, elbows, neck, back shoulders, and ankles.  Post-service evidence demonstrates that the Veteran has reported a medical history of generalized body pain.  

The examiners in December 2013 and February 2017 were unable to determine the cause of the Veteran's joint pain and diagnoses of arthritis in his hands, osteoarthritis in his hips, patellofemoral pain syndrome in his knees, and myofascial pain in his cervical spine.  More specifically, the examiner in February 2017 stated that the Veteran's stiffness and pain in his hands, back, neck, hips, and knees all resulted from a complex interplay of multiple factors.  His symptoms appeared to overlap and at times his pain was not proportionate to his diagnosis.

The above evidence reflects consistent complaints by the Veteran of pain of multiple joints and significantly difficulties on the part of multiple medical professionals in determining the cause of this pain.  While there were some diagnoses of specific disorders such as lumbosacral strain and arthritis of the hands and hips, there were also more general diagnoses of myofascial pain syndrome and patellofemoral pain syndrome.  The difficulties over time in attributing the Veteran's joint pain to known clinical diagnoses, and the statements of the February 2017 VA examiner that there were overlapping symptoms, that the Veteran's pain was not proportionate to the diagnoses, and that the joint pain was due to the complex interplay of multiple factors, is indicative that the joint pain is due to a medically unexplained chronic multisymptom illness.  See 38 C.F.R. § 3.317(a)(2)(ii) (defining medically unexplained chronic multisymptom illness as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormality").
  
Moreover, the criterion of manifesting to a compensable rating has been met.  A compensable rating is warranted for joint pain pursuant to 38 C.F.R. § 4.59 for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, and the criteria for such a rating can be satisfied with lay and other non-medical evidence.  See Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015).   The Veteran has consistently reported pain in his hands, back, neck, hips, and knees, both in his written statements and his statements during multiple VA examinations.  This joint pain meets the criteria for a compensable rating under various diagnostic codes pertaining to orthopedic disabilities, which contain 10 percent ratings.  See, e.g., general rating formula for diseases and injuries of the spine.

For the above reasons, the evidence is at least evenly as balanced as to whether the Veteran has joint pain that is due to a medically unexplained chronic multisymptom illness.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for joint pain due to medically unexplained chronic multisymptom illness is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for joint pain due to medically unexplained chronic multisymptom illness is granted. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


